___________

                           No. 95-2317
                           ___________

Dexter Hughes,                  *
                                *
          Appellant,            *
                                * Appeal from the United States
     v.                         * District Court for the
                                * Southern District of Iowa.
Thomas Hundley,                 *
                                *       [UNPUBLISHED]
          Appellee.             *
                           ___________

                  Submitted:   December 26, 1995

                       Filed: February 27, 1996
                            ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________


PER CURIAM.

     Iowa state inmate Dexter Hughes appeals from the district
court's1 denial of his habeas petition under 28 U.S.C. § 2254. We
affirm.

     Hughes brought this action claiming that his rights were
violated when a prison disciplinary committee refused to call a
witness Hughes had requested at his disciplinary hearing. It is
undisputed that the witness was not present during the incident
giving rise to the disciplinary charge. Based on that factor and
other information in the record, we agree with the district court's
conclusion that the witness's testimony would not have affected the
outcome of the hearing.   Accordingly, we affirm. See 8th Cir. R.


     1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
47B.


       A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-